Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
January 28, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00786-CV



                       IN RE MAGGY HORGAN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-258949

                         MEMORANDUM OPINION

      On October 8, 2019, relator Maggy Horgan filed a petition for writ of habeas
corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Walter
Armatys, presiding judge of the 328th District Court of Fort Bend County, to vacate
the September 16, 2019 order of enforcement by contempt and for commitment to
jail (September 16 order), arguing that such order is void.
      On October 10, 2019, our court filed an order that the Bailiff of the 328th
District Court of Fort Bend County or the Sheriff of Fort Bend County to discharge
relator from custody on relator executing and filing a good and sufficient bond
conditioned as required by law, in the amount of $500.00. See Tex. R. App. P.
52.8(b)(3), see also Tex. Gov’t Code Ann § 22.221(d).

      On January 5, 2019, relator filed a report with this court stating that the
September 16 order, which is the subject of relator’s petition, has been set aside.
Attached to the report is an order signed by trial court on December 11, 2019 setting
aside the September 16 order. Relator further states in the report that the only
remaining issues are the bond and cost issues and the administrative portions of the
case, and that she no longer wishes to prosecute the remainder of the case.

      Because the September 16 order had been vacated and relator does not wish
to prosecute the remainder of the case, we DISMISS relator’s petition for writ of
habeas corpus.

      Any bond that relator filed as provided for by this court’s October 10, 2019 is
ordered released.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2